Exhibit 10.6

 

MID PENN BANK

DEATH BENEFIT PLAN AND AGREEMENT

 

THIS MID PENN BANK DEATH BENEFIT PLAN AND AGREEMENT (the “Agreement”) is adopted
this      day of             , 2004, by and between MID PENN BANK (the “Bank”),
a Pennsylvania-chartered commercial bank located in Millersburg, Pennsylvania,
and Scott Shaffer as Trustee of the EUGENE F. SHAFFER IRREVOCABLE TRUST I dated
November 15, 1994 (the Trust).

 

The purpose of this Agreement is to enhance the death benefit currently being
provided on the life of Eugene F. Shaffer (the “Executive”), by dividing the
death proceeds of a new life insurance policy which is owned by the Bank with
the Trust as the designated beneficiary. The Bank will pay the life insurance
premiums from its general assets.

 

ARTICLE I

DEFINITIONS

 

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1 “Bank’s Interest” means the benefit set forth in Section 3.2.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Trustee completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.5 “Change in Control” means any of the following:

 

A) any person (as such term is used in Sections 13d and 14d-2 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than the Bank or
Corporation, a subsidiary of the Bank or Corporation, an employee benefit plan
(or related trust) of the Bank or Corporation or a direct or indirect subsidiary
of the Bank or Corporation, or Affiliates (as defined in Rule 12b-2 under the
Exchange Act) of the Bank or Corporation, becomes the beneficial owner (as
determined pursuant to Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Bank or Corporation representing more than 50%
of the combined voting power of the Bank’s or Corporation’s then outstanding
securities (other than a person owning 10% or more of the voting power of stock
on the date hereof); or



--------------------------------------------------------------------------------

(B) the liquidation or dissolution of the Bank or Corporation or the occurrence
of, or execution of an agreement providing for a sale of all or substantially
all of the assets of the Bank or Corporation to an entity which is not a direct
or indirect subsidiary of the Bank or Corporation; or

 

(C) the occurrence of, or execution of an agreement providing for a
reorganization, merger, consolidation or other similar transaction or connected
series of transactions of the Bank or Corporation as a result of which either
(a) the Bank or Corporation does not survive or (b) pursuant to which shares of
the Bank or Corporation common stock (“Common Stock”) would be converted into
cash, securities or other property, unless, in case of either (a) or (b), the
holders of the Bank or Corporation Common Stock immediately prior to such
transaction will, following the consummation of the transaction, beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation surviving, continuing or resulting from such
transaction; or

 

(D) the occurrence of, or execution of an agreement providing for a
reorganization, merger, consolidation or similar transaction of the Bank or
Corporation, or before any connected series of such transactions, if upon
consummation of such transaction or transactions, the persons who are members of
the Board of the Bank or Corporation immediately before such transaction or
transactions cease or, in the case of the execution of an agreement for such
transaction or transactions, it is contemplated in such agreement that upon
consummation such persons would cease to constitute a majority of the Board of
the Bank or Corporation or, in the case where the Bank or Corporation does not
survive in such transaction, of the corporation surviving, continuing or
resulting from such transaction or transactions; or

 

(E) any other event which is at any time designated as a “Change in Control” for
purposes of this Agreement by a resolution adopted by the Board of the Bank or
Corporation with the affirmative vote of a majority of the non-employee
directors in office at the time the resolution is adopted; in the event any such
resolution is adopted, the Change in Control event specified thereby shall be
deemed incorporated herein by reference and thereafter may not be amended,
modified or revoked without the written agreement of the Trustee; or

 

(F) during any period of two consecutive years during the term of this
Agreement, individuals who at the beginning of such period constitute the Board
of the Bank or Corporation cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least two-thirds of the directors then in office who were
directors at the beginning of the period, provided however this provision shall
not apply in the event two-thirds of the Board at the beginning of a period no
longer are directors due to death, normal retirement, or other circumstances not
related to a Change in Control.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything else to the contrary set forth in this Agreement, if
(i) an agreement is executed by the Bank or Corporation providing for any of the
transactions or events constituting a Change in Control as defined herein, and
the agreement subsequently expires or is terminated without the transaction or
event being consummated, and (ii) Executive’s employment did not terminate
during the period after the agreement and prior to such expiration or
termination, for purposes of this Agreement it shall be as though such agreement
was never executed and no Change in Control event shall be deemed to have
occurred as a result of the execution of such agreement.

 

1.6 “Corporation” means Mid Penn Bancorp, Inc.

 

1.7 “Insured” means the Executive.

 

1.8 “Insurer” means the insurance company issuing the life insurance policy on
the life of the Insured.

 

1.9 “Policy” means the individual insurance policy or policies adopted by the
Bank for purposes of insuring the Executive’s life under this Agreement. Policy
does not include the individual insurance policy or policies adopted by the Bank
for purposes of insuring the Executives life under the split dollar agreement
between the Bank and Executive dated December 15, 1994 (the “1994 Agreement”).

 

1.10 “Primary Benefit” means the Trust’s or the Executive’s rights to proceeds
at the Executive’s death provided under the 1994 Agreement. If the policy
subject to the 1994 Agreement lapses, the Primary Benefit shall he deemed to be
one million dollars ($1,000,000).

 

1.11 “Service” means Internal Revenue Service.

 

1.12 “Termination of Employment” means that the Executive ceases to be employed
by the Bank for any reason whatsoever other than by reason of a leave of
absence, which is approved by the Bank. For purposes of this Agreement, if there
is a dispute over the employment status of the Executive or the date of the
Executive’s Termination of Employment, the Bank shall have the sole and absolute
right to decide the dispute.

 

1.13 “Trust’s Interest” means the benefit set forth in Section 3.1.

 

ARTICLE 2

PARTICIPATION

 

The Trust’s rights under this Agreement shall automatically cease and shall
automatically terminate if the Executive has a Termination for Cause. In the
event that the Bank decides to maintain the Policy after the termination of the
Agreement, the Bank shall be the direct beneficiary of the entire death proceeds
of the Policy.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

POLICY OWNERSHIP/INTERESTS

 

3.1 Trust’s Interest. The Trust shall be the Beneficiary of an amount of death
proceeds equal to one million dollars ($1,000,000) minus the Primary Benefit,
subject to:

 

  (a) forfeiture of Trust’s rights upon termination of the Trust’s participation
as set forth in Article 2; or

 

  (b) forfeiture of the Trust’s rights and interest hereunder that the Bank may
reasonably consider necessary to conform with applicable law (including the
Sarbanes-Oxley Act of 2002).

 

3.2 Banks Interest. The Bank shall own the Policy and shall have the right to
exercise all incidents of ownership except that the Bank shall not sell,
surrender or transfer ownership of a Policy so long as the Trust has an interest
in the Policy as described in Section 3.1. However, the Bank may replace the
Policy with a policy that provides comparable death benefits to cover the
benefit provided under this Agreement. The Bank shall be the beneficiary of the
remaining death proceeds of the Policy after the Trust’s Interest is determined
according to Section 3.1.

 

ARTICLE 4

PREMIUMS

 

4.1 Premium Payment. The Bank shall pay all premiums due on all Policies.

 

4.2 Economic Benefit. The Bank shall determine the economic benefit attributable
to the Executive based on the life insurance premium factor for the Executive’s
age multiplied by the aggregate death benefit payable to the Beneficiary. The
“life insurance premium factor” is the minimum factor applicable under guidance
published pursuant to IRS Reg. § 1.61-22(d)(3)(ii) or any subsequent authority.
The Bank will provide the Executive with an annual statement of the amount of
income reportable by the Executive for federal and state income tax purposes as
a result of such economic benefit.

 

4.3 Imputed Income The Bank shall impute the economic benefit to the Executive
on an annual basis, by adding the economic benefit to the Executive’s W-2, or if
applicable, Form 1099. The Bank and the Trust consider this Agreement to be a
“death benefit plan” within the meaning of Section 409A(d)(1)(B). In the event
the Service provides a contrary determination and this Agreement is otherwise
subject to Section 409A of the Internal Revenue Code, the Bank will issue an
appropriate Form W-2, or if applicable, Form 1099, and the Trust or Executive,
as the case may be, shall be responsible for any resulting income tax, interest
and excise tax.

 

4



--------------------------------------------------------------------------------

ARTICLE 5

BENEFICIARIES

 

5.1 Beneficiary. The Trust shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Agreement to a
beneficiary upon the death of the Executive.

 

5.2 Beneficiary Designation; Change. The Trust shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent. The Trust shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Bank’s rules and procedures, as in effect
from time to time. Upon the acceptance by the Bank of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
cancelled. The Bank shall be entitled to rely on the last Beneficiary
Designation Form filed by the Trust and accepted by the Bank prior to the
Executive’s death.

 

5.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Bank or its designated agent.

 

ARTICLE 6

ASSIGNMENT

 

The Trust may irrevocably assign without consideration all or part of the
Trust’s Interest in this Agreement to any person, entity or trust. In the event
the Trust shall transfer all or part of the Trust’s Interest, then all or part
of the Trust’s Interest in this Agreement shall be vested in the Trust’s
transferee, who shall be substituted as a party hereunder, and the Trust shall
have no further interest in this Agreement. The Executive is not a party to this
Agreement, except to the extent the Executive has taxable income under
applicable tax law. Except as otherwise provided herein, the Executive shall
have no rights, title, or interest hereunder.

 

ARTICLE 7

INSURER

 

The Insurer shall be bound only by the terms of its given Policy. The insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

 

ARTICLE 8

CLAIMS AND REVIEW PROCEDURE

 

8.1 Claims Procedure. The Trustee acting on behalf of the Trust or Beneficiary
(“claimant”) who has not received benefits under the Agreement that he or she
believes should be paid shall make a claim for such benefits as follows:

 

  8.1.1  Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.

 

5



--------------------------------------------------------------------------------

  8.1.2   Timing of Bank Response. The Bank shall respond to such claimant
within 90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.

 

  8.1.3.   Notice of Decision. If the Bank denies part or all of the claim, the
Bank shall notify the claimant in writing of such denial. The Bank shall write
the notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 5 02(a) following an adverse benefit determination on review.

 

8.2 Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:

 

  8.2.1   Initiation - Written Request. To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.

 

  8.2.2   Additional Submissions - Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  8.2.3   Considerations on Review. In considering the review, the Bank shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

6



--------------------------------------------------------------------------------

  8.2.4   Time of Bank’s Response. The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.

 

  8.2.5   Notice of Decision. The Bank shall notify the claimant in writing of
its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of wily it is needed;

 

  (d) All explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 5 02(a) following an adverse benefit determination on review.

 

8.2 Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:

 

  8.2.1   Initiation - Written Request. To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.

 

  8.2.2   Additional Submissions - Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  8.2.3   Considerations on Review. In considering the review, the Bank shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

  8.2.4  

Timing of Bank’s Response. The Bank shall respond in writing to such claimant
within 60 days after receiving the request for review. If the Bank determines
that

 

7



--------------------------------------------------------------------------------

 

special circumstances require additional time for processing the claim, the Bank
can extend the response period by an additional 60 days by notifying the
claimant in writing, prior to the end of the initial 60-day period, that all
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.

 

  8.2.5   Notice of Decision. The Bank shall notify the claimant in writing of
its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) the specific reasons for the denial;

 

  (b) a reference to the specific provisions of the Agreement on which the
denial is based;

 

  (e) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

ARTICLE 9

AMENDMENTS AND TERMINATION

 

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Trustee and such officer or officers as may be specifically designated by the
Board to sign on their behalf. Provided, however, in response to legislative or
regulatory changes affecting nonqualified deferred compensation plans that would
otherwise cause the Executive to be deemed in constructive receipt of benefits
under this Agreement, the Bank can amend this Agreement for the sole purpose of
complying with such legislative or regulatory changes.

 

ARTICLE 10

ADMINISTRATION

 

  10.1   Plan Administrator Duties. This Agreement shall be administered by the
Plan Administrator which shall consist of the Board, or such committee or
persons as the Board may choose. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with this Agreement.





 

8



--------------------------------------------------------------------------------

10.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

10.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in tins Agreement.

 

10.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

ARTICLE 11

GENERAL LIMITATIONS

 

11.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Trust shall forfeit any right to a benefit under this
Agreement if the Bank terminates the Executive’s employment for cause.
Termination of the Executive’s employment for “Cause” shall mean termination
because of personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, willful violation of any law, rule or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order or material breach of any provision of this Agreement. For purposes of
this paragraph, no act or failure to act on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s action or omission
was in the best interest of the Bank.

 

11.2 Removal. Notwithstanding any provision of this Agreement to the contrary,
the benefit provided under this Agreement shall be forfeited if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act
(“FDIA”).

 

11.3 Competition after Termination of Employment. The Trust shall forfeit its
right to any benefits provided by this Agreement if the Executive, without the
prior written consent of the Bank, violates the following described restrictive
covenants.

 

  11.3.1  

Non-compete Provision. The Trust shall forfeit any unpaid benefits under this
Agreement if during the term of this Agreement, and before all benefits have
been paid, the Executive, directly or indirectly, either as an individual or as
a proprietor, stockholder, partner, officer, director, employee, agent,
consultant or independent

 

9



--------------------------------------------------------------------------------

 

contractor of any individual, partnership, corporation or other entity
(excluding an ownership interest of three percent (3%) or less in the stock of a
publicly-traded company):

 

  (i) becomes employed by, participates in, or becomes connected ill any manner
with the ownership, management, operation or control of any bank, savings and
loan or other similar financial institution if the Executive’s responsibilities
will include providing banking or other financial services within the
twenty-five (25) miles of any office maintained by the Bank as of the date of
the termination of the Executive’s employment;

 

  (ii) participates in any way ill hiring or otherwise engaging, or assisting
any other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Bank as of
the date of termination of the Executive’s employment;

 

  (iii) assists, advises, or serves in any capacity, representative or
otherwise, any third party in any action against the Bank or transaction
involving the Bank;

 

  (iv) sells, offers to sell, provides banking or other financial services,
assists any other person in selling or providing banking or other financial
services, or solicits or otherwise competes for, either directly or indirectly,
any orders, contract, or accounts for services of a kind or nature like or
substantially similar to the financial services performed or financial products
sold by the Bank (the preceding hereinafter referred to as “Services”), to or
from any person or entity from whom the Executive or the Bank, to the knowledge
of the Executive provided banking or other financial services, sold, offered to
sell or solicited orders, contracts or accounts for Services during the three
(3) year period immediately prior to the termination of the Executive’s
employment;

 

  (v) divulges, discloses, or communicates to others in any manner whatsoever,
any confidential information of the Bank, to the knowledge of the Executive,
including, but not limited to, the names and addresses of customers or
prospective customers, of the Bank, as they may have existed from time to time,
of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Bank, earnings
or other information concerning the Bank. The restrictions contained ill this
subparagraph (v) apply to all information regarding the Bank, regardless of the
source who provided or compiled such information. Notwithstanding anything to
the contrary, all information referred to herein shall not be disclosed unless
and until it becomes known to the general public from sources other than the
Executive.

 

10



--------------------------------------------------------------------------------

  11.3.2   Judicial Remedies. In the event of a breach or threatened breach by
the Executive of any provision of these restrictions, the Executive recognizes
the substantial and immediate harm that a breach or threatened breach will
impose upon the Bank or any of its subsidiaries or Affiliates, and further
recognizes that in such event monetary damages may be inadequate to fully
protect the Bank or any of its subsidiaries or Affiliates. Accordingly, in the
event of a breach or threatened breach of the provisions of this Agreement, the
Executive consents to the Bank’s or any of its subsidiaries’ entitlement to such
ex parte, preliminary, interlocutory, temporary or permanent injunctive, or any
other equitable relief, protecting and fully enforcing the Bank’ or any of its
subsidiaries’ rights hereunder and preventing the Executive from further
breaching any of his obligations set forth herein. The Executive expressly
waives any requirement, based on any statute, rule of procedure, or other
source, that the Bank or any of its subsidiaries or Affiliates post a bond as a
condition of obtaining any of the above-described remedies. Nothing herein shall
he construed as prohibiting the Bank or any of its subsidiaries or Affiliates
from pursuing any other remedies available to the Bank or any of its
subsidiaries or Affiliates at law or in equity for such breach or threatened
breach, including the recovery of damages from the Executive.

 

  11.3.3   Overbreadth of Restrictive Covenant. It is the intention of the
parties that if any restrictive covenant in this Agreement is determined by a
court of competent jurisdiction to be overly broad, then the court should
enforce such restrictive covenant to the maximum extent permitted under the law
as to area, breadth and duration.

 

  11.3.4   Change in Control. The non-compete provision detailed in Section
11.3.1 shall not apply if there is a Change in Control.

 

11.4 Suicide or Misstatement. The Trust shall forfeit the benefit under this
Agreement if the Executive commits suicide within two years after the date of
this Agreement, or if the insurance company denies coverage for (i) material
misstatements of fact made by the Executive on any application for life
insurance purchased by the Bank, or (ii) any other reason. The Bank shall have
no liability to the Trust for any denial of coverage by the insurance company.

 

ARTICLE 12

MISCELLANEOUS

 

12.1 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Pennsylvania, except to the extent preempted by
the laws of the United States of America.

 

12.2 Binding Effect. This Agreement shall bind the Trust and the Bank, and their
beneficiaries, survivors, executors, successors, administrators and transferees.

 

12.3

Entire Agreement. This Agreement, along with the Trust’s Beneficiary Designation

 

11



--------------------------------------------------------------------------------

Form constitute the entire agreement between the Bank and the Trust as to the
subject matter hereof. No rights are granted to the Trust tinder this Agreement
other than those specifically set forth herein.

 

12.4 Notice. Any notice or filing required or permitted to be given to the Bank
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

 

To the Bank:   

Mid Penn Bank

    

Millersburg Office

    

349 Union Street

    

Millersburg, PA 17061

 

Such notice shall he deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Trust under this
Agreement shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Trust.

 

12.5   Reorganization. The Bank shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing bank, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.

 

12.6   Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

12.7   Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

12.8   Waiver. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

12.9   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

12.10   Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Trust pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and any regulations
promulgated thereunder.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

 

EUGENE F. SHAFFER IRREVOCABLE   MID PENN BANK: TRUST I:        

By

  

 

--------------------------------------------------------------------------------

  By  

 

--------------------------------------------------------------------------------

Scott Shaffer

                 Title  

 

--------------------------------------------------------------------------------

 

By executing hereof, Mid Penn Bancorp, Inc. consents to and agrees to be bound
by the terms and conditions of this Agreement.

 

ATTEST:   CORPORATION:     MID PENN BANCORP, INC.

 

--------------------------------------------------------------------------------

 

By

 

 

--------------------------------------------------------------------------------

   

Title

 

 

--------------------------------------------------------------------------------

 

Acknowledged and Consented to: By:  

 

--------------------------------------------------------------------------------

Eugene F. Shaffer

 

13



--------------------------------------------------------------------------------

MID PENN BANK

 

Supplemental Life Insurance Agreement

 

BENEFICIARY DESIGNATION FORM

 

I, as Trustee of the Trust, designate the following as Beneficiary of benefits
under this Agreement payable following the Executive’s death:

 

Primary:

               %                  %

Contingent:

               %                  %

 

Note:   To name a trust as Beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

 

I understand that I may change these designations of beneficiary by filing a new
written designation with the Plan Administrator.

 

Trust Name:

 

__________________________________________

Trustee Printed Name:

 

__________________________________________

Trustee Signature:

 

__________________________________________

Date:

 

__________________________________________

 

Acknowledged by the Plan Administrator this      day of             , 2005.

 

By

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

14